Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16, 17, 19-22 24, 26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tan et al. WO2018/034615 A1.  

Tan et al. disclose a method for computer assisted docking and undocking of
an airplane passenger bridge (PBB) comprising the steps of:
Scanning an external body of an aircraft to identify model and position with respect to a 
	predetermined parking position based on said aircraft model.  [0092-93].
Detect a start signal to begin door detection, PBB proximity, Orientation and 
	Foreign object detection (FOD).  [0094-0097].
Determine PBB offset position, i.e. shortest path and orientation to the aircraft door.
Activate actuators, motors wheels of the PBB to move the PBB in the most direct 
trajectory to said offset position.
Activating proximity sensors at said offset position and begin final approach to said
	aircraft door.  [0098-0100].
Verify the orientation of the PBB cab and if askew stop further movement.
If PBB is aligned with said aircraft door, complete docking sequence and lower
	weather shield around said doorway.
The method for undocking comprising the steps of:
Request information of incoming aircraft to said docking location.
Detecting a start signal to begin undocking.
Activating FOD inside and outside of said PBB.  [0102].
Confirming safety conditions.
Determining a trajectory to retract said PBB to said offset or start positions.
Moving said PBB to said offset or start positions.
Standby for next docking start signal based on said requested incoming aircraft.

Although Tan et al. does not explicitly recite “moving the bridgehead perpendicular to the longitudinal direction of the fuselage while the bridgehead is located within a predetermined safety distance from the aircraft”.
Tan et al. do disclose the PBB is in said perpendicular orientation when docking is completed and the PBB is moved back to said offset or start positions during undocking.
As well as using different distance sensing systems, based on proximity to said aircraft, to determine the trajectory of retraction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the PBB and cab thereof, of Tan et al. would move perpendicular to the longitudinal direction of the fuselage while the bridgehead is located within a predetermined safety distance from the aircraft, i.e. from whence it had come along the shortest calculated trajectory.  [0103-104].

With respect to claims 19-21 Tan et al. discloses monitoring the alignment of said PBB and stopping movement of said PBB should the alignment become askew.  As well as maintaining a desired height of the PBB based on the aircraft model.  [0061-71].

4. 	Claim 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. WO2018/034615 A1 in view of Thomas et al. US 2002/0104176.  Tan et al. disclose the step of analyzing information from said requested next aircraft data and determining a trajectory to said next aircraft docking location.  [00102]. What Tan et al. do not disclose are details of a bridgehead/tunnel movement during retraction, nor a 

gate/management control system.  However, Thomas et al. teach a multi-door access boarding bridge and control system, wherein “The advantages of self-guided boarding bridge may include…receiving inputs from a number of sources, including a gate traffic management syste, (144) which may inform the computer of the type of aircraft next to emplane or deplane passengers.  This information should include…parking position...height of the doors, so that that the boarding bridge can adjust its height to match the aircraft doors and ease the way for passengers”.  See [0030-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Tan et al. with the control system and method of gate traffic management, taught by Thomas et al. in order to reduce docking time and accommodate different types of aircraft in sequence.

Response to Amendment
5. 	Applicant’s amendment, filed 09/01/2022, with respect to the rejection(s) of claim(s) 16, 17, 19-30 under 35 USC 102 have been fully considered and not persuasive.  However, upon further consideration of the added limitations to the claims, a new ground(s) of rejection is made under 35 USC 102 or in the alternative 103 as being unpatentable over Tan et al.

Response to Arguments
6. 	Applicant’s arguments, filed 09/01/2022, with respect to the rejection(s) of claim(s) 16, 24, 26, 28 under 35 USC 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 102 or in the alternative 103 as being unpatentable over Tan et al. In particular Tan et al. discloses maintaining alignment of the PBB during docking and at least reasonably suggests the same FOD and 2 phase docking procedure is performed during undocking in light of incoming aircraft data.
As well as stopping movement of the PBB if alignment is found askew.
Therefore, it would have been obvious, if not inherent Tan et al. discloses all undocking method of claims 16, 17, 19-22 24, 26, 28-30.
With respect to claims 23, 25 Thomas et al. teach a multi-door access boarding bridge and control system, wherein “The advantages of self-guided boarding bridge may include…receiving inputs from a number of sources, including a gate traffic management syste, (144) which may inform the computer of the type of aircraft next to emplane or deplane passengers.  This information should include…parking position...height of the doors, so that that the boarding bridge can adjust its height to match the aircraft doors and ease the way for passengers”.  See [0030-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Tan et al. with the control system and method of gate traffic management, taught by Thomas et al. in order to reduce docking time and accommodate different types of aircraft in sequence.


7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-

6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/27/2022